Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 18-cr-465-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

6.    JULIO RICHARD MONTES,

      Defendant.


              ORDER DENYING MOTION FOR EMERGENCY RELEASE


      The Government charges Defendant Julio Richard Montes with multiple crimes,

including conspiracy to distribute a certain amount of cocaine in violation of 21 U.S.C.

§§ 841 and 846—which carries a punishment of no less than ten years’ incarceration.

(ECF No. 1 at 1–2; ECF No. 1-6.) On September 13, 2019, Montes pleaded guilty to

this charge. (ECF No. 238 at 1.) Although Montes had been on bond until that point,

the Court found that he must be detained pending sentencing per 18 U.S.C.

§ 3143(a)(2), which presumptively requires post-conviction detention when the crime of

conviction carries a potential sentence of ten years or more. The Court therefore

remanded him to the custody of the U.S. Marshal. (Id.) The Marshal currently houses

Montes at FCI Englewood.

      On May 1, 2020, Montes filed a Motion for Emergency Release, arguing that his

diabetes makes him especially susceptible to a severe case of COVID-19, and if the

virus that causes that disease (SARS-CoV-2) begins spreading within FCI Englewood,
Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 2 of 6




he will have no way of protecting himself due to the close-quarters, communal

environment. (ECF No. 327.) For the reasons set forth below, the Court denies this

motion.

              I. POST-CONVICTION PRESUMPTIONS & EXCEPTIONS

A.     Initial Standard

       Under the relevant portion of the Bail Reform Act,

              [t]he judicial officer shall order that a person who has been
              found guilty of an offense in a case described in
              subparagraph (A), (B), or (C) of subsection (f)(1) of section
              3142 [which includes the conspiracy charge to which Montes
              pleaded guilty] and is awaiting imposition or execution of
              sentence be detained unless—

                 (A)

                       (i) the judicial officer finds there is a substantial
                       likelihood that a motion for acquittal or new trial will be
                       granted; or

                       (ii) an attorney for the Government has recommended
                       that no sentence of imprisonment be imposed on the
                       person; and

                 (B) the judicial officer finds by clear and convincing
                 evidence that the person is not likely to flee or pose a
                 danger to any other person or the community.

18 U.S.C. § 3143(a)(2).

B.     Exception

       Despite the foregoing, the Court may release a person facing pre-sentencing

detention if the Court finds “exceptional reasons”:

              A person subject to detention pursuant to section 3143(a)(2)
              [as is Montes] or (b)(2), and who meets the conditions of
              release set forth in section 3143(a)(1) [regarding pre-
              sentencing detention] or (b)(1) [regarding detention pending
              appeal], may be ordered released, under appropriate
              conditions, by the judicial officer, if it is clearly shown that
              there are exceptional reasons why such person’s detention

                                                2
Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 3 of 6




              would not be appropriate.

18 U.S.C. § 3145(c). The “conditions of release set forth in section 3143(a)(1)” are that

the “the person is not likely to [1] flee or [2] pose a danger to the safety of any other

person or the community if released.” Id. § 3143(a)(1). The burden of proof as to these

two findings is “clear and convincing evidence.” Id.

                                        II. ANALYSIS

       Montes moves under 18 U.S.C. § 3143(a)(2). In other words, he asks the Court

to reconsider its September 13, 2019 order that he must be detained under that statute.

His argument fails, however, because the required predicates do not exist. Before the

Court can consider releasing a defendant who has pleaded guilty to a crime such as the

one to which Montes has pleaded, the Court must find either that “there is a substantial

likelihood that a motion for acquittal or new trial will be granted” or “an attorney for the

Government [must] recommend[] that no sentence of imprisonment be imposed on the

person.” 18 U.S.C. § 3143(a)(2)(A). Montes’s guilty plea means that there is

essentially zero likelihood that a motion for acquittal or new trial will be granted, and the

Government is not recommending a no-imprisonment sentence. Accordingly,

§ 3143(a)(2) does not permit the Court to release Montes.

       In this light, Montes’s only avenue for pre-sentencing release is by “clearly

show[ing] that there are exceptional reasons why [his] detention would not be

appropriate.” Id. § 3145(c). Montes does not argue for § 3145(c) relief until his reply

brief, so the Court could deem him to have forfeited the argument. However, perhaps

anticipating that Montes might raise it for the first time in his reply brief, the

Government’s response brief addresses and argues against § 3145(c) relief.

Accordingly, in the interest of justice, and given the seriousness of the matter in


                                               3
Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 4 of 6




question, the Court will reach the § 3145(c) question.

       In a non-precedential disposition, the Tenth Circuit gave a dictionary definition for

the term “exceptional” as used in § 3145(c): “‘Exceptional’ is defined as ‘being out of the

ordinary: uncommon, rare.’ Webster’s Third New Int’l Dictionary (Unabridged) 791 (G.

& C. Merriam Co. 1976).” United States v. Wages, 271 F. App’x 726, 727 (10th Cir.

2008). Whether a particular defendant’s situation is exceptional is “a case-by-case

evaluation.” Id. (internal quotation marks omitted).

       Obviously the COVID-19 pandemic is out of the ordinary, uncommon, and rare,

but whether it creates an exceptional circumstance as to Montes turns, at least in part,

on the risk he faces if he contracts the disease. In other words, if he contracts COVID-

19, is he likely to develop a severe case?

       Montes is 32 years old. (See ECF No. 287 at 4.) According to the Centers for

Disease Control and Prevention (“CDC”), the threshold for COVID-19 risk based on age

alone is 65. See CDC, “People Who Are at Higher Risk for Severe Illness,” at https://

www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited May 19, 2020). Thus, by itself, Montes’s age is not a risk factor.

       Montes also says he has “diabetes for which he is currently receiving treatment

resulting in a compromised immune system.” (ECF No. 327 at 3.) It is unclear why

Montes believes that receiving treatment for diabetes results in a compromised immune

system. The CDC guidance Montes cites (see ECF No. 331 at 2 & n.1) suggests, if

anything, that those with untreated diabetes are at greater risk for a severe case of

COVID-19:

              Diabetes, including type 1, type 2, or gestational, may put
              people at higher risk of severe illness from COVID-19.



                                             4
Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 5 of 6




              Actions to take

                  •   Continue taking your diabetes pills and insulin as
                      usual.

                  •   Test your blood sugar every four hours and keep
                      track of the results.

                  •   Make sure that you have at least a two-week supply
                      of your diabetes pills and insulin.

                  •   Follow the sick day guidelines for people with
                      diabetes.

              Why you might be at higher risk

              People with diabetes whose blood sugar levels are often
              higher than their target are more likely to have diabetes-
              related health problems. Those health problems can make it
              harder to overcome COVID-19.

CDC, “Groups at Higher Risk for Severe Illness,” at https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/groups-at-higher-risk.html#diabetes (formatting in

original) (last visited May 19, 2020).

       Because Montes is receiving treatment for his diabetes (which FCI Englewood is

constitutionally required to provide in any event), the Court finds that Montes is not at

higher risk for a severe case of COVID-19, assuming he becomes infected.

Accordingly, “exceptional reasons” under § 3145(c) do not exist to release Montes.

                                    III. CONCLUSION

       For the reasons set forth above, Montes’s Motion for Emergency Release (ECF

No. 327) is DENIED.




                                             5
Case 1:18-cr-00465-WJM Document 332 Filed 05/21/20 USDC Colorado Page 6 of 6




      Dated this 21st day of May, 2020.

                                              BY THE COURT:



                                              ______________________
                                              William J. Martinez
                                              United States District Judge




                                          6
